 



EXHIBIT 10.3
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
July 1, 2006, by and between DOT HILL SYSTEMS CORP., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 1, 2004, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:
     1. Section 1.1.(a) is hereby amended by deleting “July 1, 2006” as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date “July 1, 2007,” with such change to be effective upon
the execution and delivery to Bank of a promissory note dated as of July 1, 2006
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.
     2. The first sentence of Section 1.2.(a) is hereby deleted in its entirety,
and the following substituted therefor:
     “Subject to the terms and conditions of this Agreement, Bank hereby agrees
to make available to Borrower a facility (the “Foreign Exchange Facility”) under
which Bank, from time to time up to and including July 1, 2007, will enter into
foreign exchange contracts for the account of Borrower for the purchase and/or
sale by Borrower in United States dollars of foreign currencies designated by
Borrower; provided however, that the maximum amount of all outstanding foreign
exchange contracts shall not at any time exceed an aggregate of Five Million
United States Dollars (US$5,000,000.00).”
     3. The following is hereby added to the Credit Agreement as Section 5.4:
     “SECTION 5.4. CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of $1,000,000.00.”
     4. Section 7.2 is hereby amended by deleting the reference to “6305 El
Camino Real, Carlsbad, CA 92009” as the Borrowers address, and by substituting
in its place “2200 Faraday, Suite 100, Carlsbad, CA 92008.”

1.



--------------------------------------------------------------------------------



 



     5. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     6. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                          WELLS FARGO BANK,     DOT HILL SYSTEMS CORP.  
NATIONAL ASSOCIATION    
 
               
By:
  /s/ Dana Kammersgard   By:   /s/ Brian P. Chambers    
 
               
 
  Dana Kammersgard       Brian P. Chambers    
 
  Chief Executive Officer       Vice President    
 
               
By:
  /s/ Shad Burke            
 
               
 
  Shad Burke            
 
  Chief Financial Officer            

2.